193 F.3d 876 (6th Cir. 1999)
George Wyatt, Plaintiff-Appellant,v.Michael Leonard; Geri Mangas; Mario  Marroquin; Lt. Pierce; Burton L. Cronk; B.G.  Hummel; C/O Walters, Defendants-Appellees,Sgt. Hefner, et al., Defendants.
No. 98-4161
UNITED STATES COURT OF APPEALS  FOR THE SIXTH CIRCUIT
Argued: August 12, 1999Decided and Filed: October 6, 1999

Appeal from the United States District Court for the Northern District of Ohio at Toledo.  No. 96-07438--Vernelis K. Armstrong, Magistrate Judge.
COUNSEL ARGUED: Lisa T. Meeks, NEWMAN & MEEKS, Cincinnati, Ohio, for Appellant. Todd R. Marti,  OFFICE OF THE ATTORNEY GENERAL, CORRECTIONS LITIGATION SECTION, Columbus,  Ohio, for Appellees.  ON BRIEF: Lisa T. Meeks, NEWMAN & MEEKS, Cincinnati, Ohio, for  Appellant. Robert C. Angell, OFFICE OF THE ATTORNEY GENERAL, CORRECTIONS  LITIGATION SECTION, Columbus, Ohio, for Appellees.  OPINION
Before: MERRITT, KENNEDY, and DAUGHTREY, Circuit Judges
OPINION
MERRITT, Circuit Judge.


1
It is undisputed that on August24, 1995, while in segregation, plaintiff  George Wyatt was raped by a fellow inmate. A year later he filed this §1983 civil rights action against  prison employees seeking damages for cruel and unusual punishment in violation of the Eighth  Amendment. Specifically, plaintiff alleges that the defendant prison employees were deliberately  indifferent to his safety when they placed him in a cell with a known sex offender and then provided  inadequate medical and psychological care after the rape.


2
Plaintiff's suit was dismissed below for failure to exhaust intra-prison administrative remedies, as  required by the Prison Litigation Reform Act of 1996, 42 U.S.C. § 1997e(a), the recently-enacted,  mandatory requirement that prisoners exhaust "available" administrative remedies before coming to  federal court.1 The statute says literally that there shall be "no action brought" until whatever  remedies are available are tried and exhausted.


3
Plaintiff's § 1983 case is for damages, and the principal question before us is whether prisoners must  exhaust their administrative remedies in actions fordamages in order to comply with the 1996 Act,  even though the applicable intra-prison administrative process in Ohio does not allow recovery of  damages as an "available" administrative remedy. For the reasons that follow we hold that prisoners  must exhaust the prison's grievance procedures before filing suit in federal court even though the  damages remedy sought is not an available remedy in the administrative process. We conclude in this  case, however, that the plaintiff substantially complied with the new exhaustion requirement as a result  of the numerous complaints he filed with prison officials and the contacts that he had with prison  officials about the injury that he suffered. We therefore reverse and remand to the district court for  adjudication on the merits of plaintiff's action.


4
The circuits are in some conflict on the issue of whether prisoners must exhaust under the 1996 Act  if they seek monetary damages. Two circuits have held in Bivens-type actions by federal prisoners that  exhaustion in money damages cases is unnecessary because federal prison regulations do not allow for  administrative review at all if the federal prisoner seeks damages. Whitley v. Hunt, 158 F.3d 882 (5th  Cir. 1998); Garrett v. Hawk, 127 F.3d 1263 (10th Cir. 1997). On the other hand, the Eleventh Circuit  has held that even where the federal prison system denies review in such money damages cases, the  federal prisoner must still attempt to have his complaint reviewed. Alexander v. Hawk, 159 F.3d 1321,  1325 (11th Cir. 1998). Although it makes sense to excuse exhaustion of the prisoner's complaint where  the prison system has a flat rule declining jurisdiction over such cases, it does not make sense to excuse  the failure to exhaust when the prison system will hear the case and attempt to correct legitimate  complaints by providing some remedy, even though it will not pay damages. In Perez v. Wisconsin  Dep't of Corrections, 182 F.3d 532 (7th Cir. 1999), the Seventh Circuit made this distinction in a state  prisoner medical case. It held a prisoner must exhaust in a money damages case unless administrative  action could provide no remedy of any kind.


5
In Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir.), cert. denied, 119 S. Ct. 88 (1998), we held that  "prisoners filing §1983 cases involving prison conditions must allege and show that they have  exhausted all available state administrative remedies. A prisoner should attach to his §1983 complaint  the administrative decision, if it is available, showing the administrative disposition of his complaint."  In the present case the prisoner has attempted to show that he has exhausted the Ohio prison's  administrative process.


6
So long as the prison system has an administrative process that will review a prisoner's complaint  even when the prisoner seeks monetary damages, the prisoner must exhaust his prison remedies. The  prisoner must do so for the following three reasons:


7
1. Prisoners could easily avoid the administrative process in prison condition cases by the simple  expedient of asking for damages, a loophole the 1996 Act does not appear to allow. A purpose of  the Act was to insure that prisons have notice of complaints and are given the opportunity to  respond to prisoner complaints, particularly legitimate complaints, so that such injuries are  prevented in the future.


8
2. The 1996 Act is designed to deter frivolous lawsuits and this purpose would be undermined if  prisoners could avoid the law by simply asking for monetary damages.


9
3. In Brown v. Toombs we required the prisoner to file with his § 1983 complaint a copy of the  administrative decision. Such administrative review, along with a record of the administrative  decision, is helpful to federal courts in weeding out the frivolous prisoner cases from the ones  that may have merit so that they can concentrate on the latter.Courts will "conserve time and  effort as a result of any factfinding" during the administrative process, as the Eleventh Circuit  observed in Alexander. 159 F.3d at 1328.


10
Hence, in light of these reasons and the literal language of the statute (no action may be brought until  "such administrative remedies as are available" are tried), we hold that prisoners must exhaust  administrative remedies even in money damages cases if the prison system does not altogether refuse to  review the prisoner's allegations on which the claim is based.


11
Plaintiff's second argument is that this Court may, in the exercise of its equitable powers, grant  plaintiff the requested relief because the exhaustion requirement is not jurisdictional and therefore his  efforts to contact prison officials should be found sufficient to satisfy the exhaustion requirement. First,  we wish briefly to address the jurisdictional question raised by plaintiff as it has caused some confusion  within courts in our own circuit. As explained above, the exhaustion requirement is now a necessary  prerequisite to filing prisoner claims in federal court, and the district court no longer has the discretion  to "waive" exhaustion as it did before passage of the 1996 Act. E.g., Brown v. Toombs, 139 F.3d at  1104; Alexander v. Hawk, 159 F.3d at 1325. However, as we have previously held, the exhaustion  provision is not jurisdictional. Tucker v. McAninch, 162 F.3d 1162 (6th Cir. Aug. 13, 1998) ("While  the provisions of § 1997e(a) are mandatory, the statute does not deprive the district court of subject  matter jurisdiction, but merely directs dismissal of a complaint for lack of exhaustion."). Accord Perez  v. Wisconsin Dep't of Corrections, 182 F.3d 532, 535 (7th Cir. 1999); Basham v. Uphoff, 1998 WL  847689 at *3 (10th Cir. Dec. 8, 1998). But see Morgan v. Arizona Dep't of Corrections, 976 F. Supp.  892, 895 (D. Ariz. 1997) (explaining rationale for finding exhaustion requirement to be jurisdictional).  The exhaustion requirement in the 1996 Act governs the timing of a federal action by a prisoner, not  whether the court has the power to here the suit. But as this Court has already indicated in Wright v.  Morris, 111 F.3d 414, 420 (6th Cir.), cert. denied, 118 S. Ct. 263 (1997), that does not mean that the  requirement is not mandatory.


12
To be sure, § 1997e(a), as amended by the 1996 Act, has certain jurisdictional characteristics. Chief  among them is that it is now incumbent upon the district court to assure that the exhaustion  requirement has been substantially met before proceeding to the merits of any prisoner claims. If the  exhaustion requirement has not been substantially met, the federal case should be dismissed without  prejudice. Although certain limited exceptions may arise, particularly in this initial phase of the new  requirement, those cases will be rare.


13
Because the exhaustion requirement is not jurisdictional, district courts have some discretion in  determining compliance with the statute. Plaintiff in this case falls into a limited category of prisoner  cases in which the events giving rise to the claim occurred before the effective date of the statute. This  Court has held that, even where a complaint is filed in federal court after the effective date of the 1996  Act, the exhaustion requirement does not apply when the inmate's ability to exhaust for the event that  gave rise to the action expired before enactment of the 1996 Act. Bibbs v. Zummer, 173 F.3d 428 (6th Cir. Jan. 21, 1999). The holding in Bibbs is applicable to this case because the event that gave  rise to the § 1983 action, the rape of plaintiff by a fellow inmate, occurred on August 24, 1995. The  entire 90-day process for prisoner grievances allowed under the Ohio Administrative Code2 expired on  orabout November 22, 1995, well before passage of the Act on April 26, 1996. Therefore plaintiff was  already time-barred from exhausting his administrative remedies at the time of the enactment of the  1996 Act. This fact has been made clear by the denial of plaintiff's appeal to the Chief Inspector on the  ground of untimeliness. Decision of the Chief Inspector on a Grievance Appeal, dated June 15, 1998  (J.A. at 287).


14
Under these circumstances, we believe that plaintiff has substantially complied with the exhaustion  requirement. The plaintiff's correspondence reflects a good faith attempt to reach the appropriate prison  official. For example, plaintiff submitted correspondence to prison officials concerning (1) what  charges were to be brought against the inmate who raped him; (2) the HIV status of the inmate who  raped him; (3) the lack of psychological counseling in the aftermath of the rape; and (4) his  classification status for transfers and job placements. The complaint he filed in federal court states that  he received inappropriate medical and psychological treatment following the rape, that his concerns  about HIV went unaddressed and that he received an inappropriate cell placement and work assignment  in light of emotional trauma he was suffering after the rape.


15
Although plaintiff's own list of contacts with prison officials, which he submitted to the district  court, makes clear that plaintiff did not follow precisely the requisite procedures for bringing his  complaint to the attention of the appropriate person, he has substantially complied with the exhaustion  requirement by giving written notice on several occasions to prison officials. See Bishop v. Lewis, 155  F.3d 1094 (9th Cir. 1998) (prisoner substantially complied with court's order to exhaust grievance  procedure). Failure to complete the grievance process by submitting formal complaints on a  standardized form was neither wilful nor unreasonable under the circumstances. Each of his informal  writings appears to have been answered by a prison official and even though plaintiff did not follow the  prison's grievance procedures by filing a formal document with the prison until after directed to do so  by the district court, the prison officials were aware of his complaints and responded to them. In light  of the fact that § 1997e(a) was not yet law when the rape occurred or the complaints were made, the  notice given by plaintiff was sufficient to satisfy the exhaustion requirement.


16
For the foregoing reasons, we reverse the judgment of the district court and remand for  reinstatement of plaintiff's complaint and adjudication on the merits.



Notes:


1
  The new statute provides: "No action shall be brought with respect to prison conditions under §  1983 of this title, or any other federal law, by a prisoner confined in any jail, prison or other  correctional facility until such administrative remedies as are available shall be exhausted." (Emphasis  added.)


2
  The grievance process from initiation to final disposition shall not exceed 90 days, unless the  inmate agrees in writing to an extension for a fixed period. Ohio Admin. Code § 5120-9-31(H)(8).